Citation Nr: 1734943	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-03 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for status post left thumb tendon release with residual surgical scar.

2.  Entitlement to an initial compensable rating for status post left knee injury to include chondromalacia.

3.  Entitlement to a higher initial rating for major depressive disorder (MDD), with secondary polysubstance abuse, in remission rated 30 percent prior to October 7, 2016, and 50 percent thereafter.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to January 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the March 2012 rating decision, the RO granted service connection for status post left thumb tendon release with residual surgical scar (hereinafter a left thumb disability) and status post left knee injury to include chondromalacia (hereinafter residuals of a left knee injury) assigned each an initial noncompensable rating, effective April 27, 2011.  

In a June 2013 rating decision, service connection was granted for MDD, with secondary polysubstance abuse, in remission, with an initial 30 percent rating, effective July 25, 2012.  In an October 2016 rating decision, the RO increased the rating to 50 percent, effective October 7, 2016.  As this award constituted less than the maximum benefit allowed by law and regulation, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran initially requested a Board hearing on her February 2013 VA Form 9, but withdrew her request in a September 2016 correspondence.  
  

FINDINGS OF FACT

1.  The Veteran's left thumb disability is manifested by functional loss, spasms, occasional locking, and weakness in grip, but not by limitation of motion with a gap of more than two inches between the thumb pad and the fingers.

2.  The Veteran's left knee disability has been manifested by slight recurrent lateral instability, but not by ankylosis, or limited flexion or extension of the knee.

3.  Prior to October 7, 2016, the Veteran's major depressive disorder caused occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks in most areas, but not occupational and social impairment with deficiencies with reduced reliability and productivity.

4.  From October 7, 2016, the Veteran's major depressive disorder caused occupational and social impairment with deficiencies with reduced reliability and productivity in most areas, but not occupational and social impairment in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for a left thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2016).

2.  The criteria for an initial 10 percent rating for instability to the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

3.  The criteria for a higher initial rating for major depressive disorder (MDD), with secondary polysubstance abuse, in remission rated 30 percent prior to October 7, 2016, and 50 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was afforded VA examinations in March 2012, September 2016, and October 2016.  The examinations are adequate as they were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, conducted clinical evaluations and provided sufficient information for the Board to evaluate the disabilities in question.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2015).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

A VA examination is adequate only when the examiner discusses whether a loss in the range of motion is attributable to pain.  See Mitchell, 25 Vet. App. at 43-44; DeLuca, 8 Vet. App. at 202.  The examiner must also expressly comment on active and passive range of motion testing, and weight-bearing and non-weight-bearing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Left Thumb

The Veteran was diagnosed with trigger finger of left thumb and had surgery to release the thumb tendon in 2006 or 2007.  The Veteran was service-connected for a left thumb disability at a noncompensable rating in the March 2012 rating decision, under Diagnostic Code 5228.

The Veteran contends that she is entitled to an initial compensable rating for her left thumb because she has "holding and gripping" problems with her left hand, weakened grip, and occasional locking of her left thumb.

Under Diagnostic Code 5228, a 10 percent evaluation is assigned when the gap between the pad of the thumb and finger is one to two inches (2.5 to 5.1 cm) and a maximum 20 percent evaluation is assigned when the gap is more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

At the March 2012 VA examination, the Veteran reported problems gripping objects, had a weakened grip, and occasional locking.  The Veteran did not report flare-ups.  The examiner noted there was no functional loss in the thumb, but the Veteran had slight difficulty keeping her thumb in grip position.  Her motor function and strength was normal and there was no tenderness to palpation.  Range of motion testing showed no limitation of motion or evidence of painful motion in the left thumb.  Repetitive testing did not result in additional limitations in motion, and there was no evidence of fatigability, incoordination, or weakness.  The x-ray results indicated no abnormalities.  No ankylosis was noted.  Objectively, there was no gap between the thumb pad and the fingers and no gap between any fingertips and the proximal crease of the palm.  There was also no tenderness or pain to palpation of the joints or soft tissue of the left thumb.

The Veteran did not seek additional treatment between the March 2012 and September 2016 VA examinations.

At the September 2016 VA examination, the Veteran reported that since the March 2012 VA examination, the left hand has "been consistently the same."  The left hand spasms a couple of times a day, but more so if she moves it a lot.  The Veteran reported that the spasms last for about 20 minutes and feel "like a charlie horse."  She reports that she "massages it and pulls on it until it releases."  The Veteran stated that she drops many items due to the spasms.  The Veteran reported that she owned her own real estate business and also worked on a property once a month or so.  When asked by the VA examiner, the Veteran responded that she does not think she would be able to type with her left hand, if she had to type.  The Veteran did not report any flare-ups of the left hand or thumb.  The VA examiner noted that these spasms indicated functional loss.  Range of motion testing showed no limitation in motion or evidence of painful motion of the left thumb.  There was no gap between the thumb pad and fingers.  No pain was noted during the examination.  Muscle strength testing was normal.  No ankylosis was noted.  There were no palpable abnormalities around the base of the left thumb.  The examiner opined that the Veteran's left hand limits her ability to perform an occupational task, as she is limited to infrequent carrying of items.  

Although the findings in both VA examinations note that the range of motion, repetitive test, muscle strength testing, joint stability test results were all within the normal range, the March 2012 and September 2016 VA examinations acknowledged the Veteran has functional loss in her left hand.  The Veteran competently and credibly reports that her left hand spasms, causing her to drop many items, and that she has to massage it and pull on the thumb until it releases.  The March 2012 VA examiner noted that the Veteran had slight difficulty keeping her thumb in grip position, while the September 2016 VA examiner opined that the Veteran's left thumb limits her to not carry or hold things in that hand, which results in some impairment in occupational tasks.  Thus, the Board acknowledges that impaired function exists and the whole symptomatology satisfies the criteria for an initial rating of 10 percent for the left thumb disability under the guidelines provided in 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-07.

The Board has considered whether an initial rating in excess of 10 percent is warranted, but finds that it is not.  The VA examination reports reflect that the Veteran's thumb did not exhibit any gaps between the thumb pad and the fingers and thus, her disability does not warrant a greater evaluation under the 20 percent rating criteria per Diagnostic Code 5228.  Diagnostic Code 5224 for ankylosis of the thumb does not apply because the Veteran has not demonstrated ankylosis of the left thumb at any time.  38 C.F.R. § 4.71a (2016).

Resolving doubt in the Veteran's favor, an initial rating of 10 percent, but no higher, for a left thumb disability is granted.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
There are no additional expressly or reasonably raised issues presented on the record.  

Left Knee

The Veteran incurred a left knee injury while running in 2007 and has joint pain localized in the left knee.  The Veteran was service-connected for residuals of a left knee injury with chondromalacia at a noncompensable rating in a March 2012 rating decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  The Veteran now seeks an initial compensable rating because her left knee "gives out" and she has to walk assisted by a cane.

Normal knee motion is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2016).  Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 30 degrees warrants a 20 percent rating.  Id.

Under 38 C.F.R. § 4.71a, other diagnostic codes may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code requires severe recurrent subluxation or lateral instability.  Id.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  Id.

Under Diagnostic Code 5261, extension limited to 5 degrees is noncompensable; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; and extension limited to 30 degrees warrants a 40 percent rating.  The criterion for the maximum rating under this Diagnostic Code, 50 percent, is extension limited to 45 degrees.  Id.

Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

With respect to joints, in particular, the disability factors reside in reductions of normal excursion of movements in different planes.  Inquiries will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2016).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, 8 Vet. App. at 202.

At the March 2012 VA examination, the Veteran reported pain when running.  No flare-ups were reported.  The VA examiner reported that knee flexion was at 140 degrees and extension to 0 degrees without evidence of pain.  There was no functional loss after repetitive testing.  Muscle strength testing was normal.  There was no evidence of subluxation, dislocation, or meniscal conditions.  The x-rays revealed no arthritis, subluxation, or abnormality.  The Veteran did not use any assistive devices when walking.  The examiner opined that the Veteran's knee limits her from running, but noted no other restrictions.

A report from an October 2012 VA mental health examination shows the Veteran reported she had a problem with fainting and falling.  She reportedly broke her right ankle around late September 2012 or early October 2012 and the examiner noted the Veteran was seated in a wheelchair and had her right ankle immobilized.

At the September 2016 VA examination, the Veteran reported that her left knee gave out around 2014 causing her to fall and break her right ankle.  She also reported that she wears a knee brace about three to four times a week and that the left knee bothers her when she is walking longer than 15 minutes, because she feels unstable after this amount of time.  The Veteran avoided climbing stairs, if possible.  She reported that she can only stand for 30-45 minutes while holding on to something before needing to sit down.  She denied any flare-ups.  Objectively, the VA examiner reported that knee flexion was at 140 degrees and extension was a 0 degrees without evidence of pain.  The examiner noted pain with the weight-bearing test, but not when the knee was palpated.  There was pain during the patellar compression test.  No functional loss was noted after repetitive testing.  No ankylosis was noted.  Muscle strength testing was normal.  There was no evidence of subluxation, instability, or meniscal conditions.  The examiner noted that a November 2007 magnetic resonance imaging (MRI) scan noted no arthritis, subluxation, or abnormality.  The examiner noted that the Veteran uses a cane and brace for her left knee and that she was limping due to left knee pain.  The examiner opined that the Veteran's left knee caused functional loss, as she is limited to walking for 15 minutes or standing for 30-45 minutes before needing to hold onto something and she is unable to frequently climb stairs.

VA treatment records throughout the course of the appeal show the Veteran's gait and carriage were normal.

The evidence does not support an initial 10 percent rating under Diagnostic Code 5260.  A 10 percent rating is assigned under that Code when flexion is limited to 45 degrees.  Both VA examination reports show that the Veteran was able to flex her left knee from 0 to 140 degrees flexion, which is a normal range of motion.  The criteria per Diagnostic Code 5261 have also not been met, as none of the examinations showed that extension was limited to 10 degrees.  A 10 percent rating is assigned under DC 5261, requires extension be limited to 45 degrees.  
Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence does support a minimum rating under Diagnostic Code 5257 for slight left knee instability.  The Veteran competently reported her left knee gave out constantly.  The March 2012 VA examiner noted pain in during the left knee compression test and during the weightbearing tests when she put weight on her knee.  The September 2016 examiner observed that the Veteran was limping as she walked due to left knee pain and needed assistive devices such as a cane and knee brace to support her left knee.  The examiner further opined that the Veteran's left knee caused functional loss, as she is limited to walking for 15 minutes or standing for 30-45 minutes before needing to hold onto something and she is unable to climb stairs on a frequent basis.  The Board has taken the factors detailed in DeLuca into account and acknowledges that the Veteran has some degrees functional loss of her left knee based on the evidence presented.  Based on the evidence, and in consideration of the DeLuca precepts, the Board assigns an initial rating of 10 percent for mild instability, but no higher under DC 5257. 

A higher rating of 20 percent is not warranted as moderate recurrent subluxation or lateral instability is not shown.  The March 2012 examiner found no evidence of recurrent patellar subluxation or dislocation.  The anterior, posterior and medial-lateral tests for left knee instability were all reported as normal.  The 2016 VA examination report revealed joint stability tests were normal.  Further, the Veteran only reported occasional use of a brace and cane at this examination due to her subjective left knee instability and weakness.  The Board also notes that the fall in 2012 where she broke an ankle, was reportedly due to fainting-not any left knee instability.  See the October 2012 VA mental examination report.  As a greater degree of instability and/or weakness is not shown, a higher rating is not warranted.

The Board has also considered whether separate ratings are warranted under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, but finds these codes are not applicable because they do not describe the Veteran's disabilities.  The Veteran does not have ankylosis, nor has she undergone any meniscectomy surgeries.  She also is not shown to have any impairment in the tibia and fibular or, genu recurvatum.  Therefore, an initial 10 percent rating, but no higher, for slight instability and functional loss is granted.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 4.3 (2016); Gilbert, 1 Vet. App. at 49.  There are no additional expressly or reasonably raised issues presented on the record.  


Major Depressive Disorder

A June 2013 rating decision assigned an initial rating of 30 percent for major depressive disorder effective July 25, 2012.  In the October 2016 rating decision, the RO increased the rating to 50 percent, effective October 7, 2016.  See 38 C.F.R. § 4.130, DC 9434 (2016).  The Veteran contends that she is entitled to a higher initial rating.

The current regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The veteran's impairment must be "due to" those symptoms and may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Pursuant to the General Rating Formula for Mental Disorders, MDD is rated 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434 (2016).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of a total occupational and social impairment.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Historically, the Veteran's service treatment records showed she was diagnosed with depression disorder, not otherwise specified, and adjustment disorder and was in continuous treatment between 2007 and 2008.  Post-service treatment records in March 2012 and October 2012 in Virtual VA (VVA) indicated that the Veteran was treated for depression between 2009 and the initial October 2012 VA examination.  The medical records showed that the Veteran reported anger issues, feeling down and tired for several days at a time, and exhibited anxiety due to life stressors.  She sought assistance to end an abusive domestic relationship.  The Veteran maintained family relationships, caring for her two children.  The Veteran denied suicidal ideation during the entire period.  

At the October 2012 VA examination, the Veteran reported feeling down or depressed nearly every day, had trouble concentrating on things more than half the days, and reported many situational stressors.  She had intermittent suicidal thoughts, but denied active plans.  The Veteran also reported that she worked full-time until approximately July 2011, but stopped working due to her back problem.  She described ongoing anxiety and depression.  Objectively, the VA examiner noted that she appeared depressed, and casually dressed and groomed.  Speech was articulate, and her thought processes were logical and goal-oriented.  The examiner noted that the Veteran's thought processes showed mild deficits of attention, focus, and memory.  Her symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  She described having chronic anxiety but denied panic attacks or obsessive-compulsive symptoms.  The examiner determined that the Veteran's social functioning was grossly intact for basic skills.  The Veteran was employed regularly up until approximately summer 2011, but reported missing a lot of work due to physical problems and medical appointments.   The examiner opined that the Veteran's level of occupational and social impairment due to her MDD was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A Global Assessment of Function (GAF) score of 55 was assigned.  

Records in Virtual VA show the Veteran received treatment for her MDD.  A May 2013 VA treatment record shows that the Veteran reported that she had a stressful weekend and felt that she was in a "dark place."  The examiner noted that the Veteran's mood was depressed and her affect was flat.  The examiner observed that she was dressed casually.  The Veteran reported that had a stressful period after finding out her sister had a terminal disease.  She also reported she had dating relationship issues.  The Veteran was reluctant to engage in conversation and talked about leaving the session early.  

A June 2013 VA treatment record indicated that the Veteran reported that she had difficulty sleeping and this was a "trying time" as her sister had passed.  The Veteran reported that she was able to connect with family members.  The psychiatrist noted that the Veteran was experiencing sadness and sleep problems.

At a September 2013 mental health session, the Veteran reported that it made "her heart warm to thinking about her family" and that her mood was stable.  She stated she was taking a lot of trips and was in the process of buying land in Jamaica.  The social worker noted that her mood and affect were normal.  The social worker also noted that she engaged easily in conversation and denied suicidal thoughts.

An October 2013 mental health medication management note reflects that the Veteran was doing well and that she recently took three trips to Jamaica.  The Veteran reported feeling relaxed but stress restarted when she returned home.  The psychiatrist noted that her condition was stable, her mood good, thought process organized and speech normal.  The Veteran denied suicidal thoughts.

In a November 2013 private treatment report, the Veteran reported in a telephone session that her depressive symptoms were increasing.  The Veteran had difficulties dealing with daily life activities due to depression and physical limitations.  The Veteran reported limited social interests and had no hobbies.  The Veteran also reported that she last worked in 2011, but left due to depression and physical limitations.  Dr. F. opined that the Veteran exhibited a depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, difficulties in establishing and maintaining effective work and social relationships, difficulties adapting to stressful circumstances, difficulties in concentration, and intermittent inability to perform activities of daily living.  Dr. F. noted that although GAF scores are no longer used, an estimate would be a score of 50.  Dr. F. opined that the Veteran's major depressive disorder was present at a severe level when she filed her initial claim on July 25, 2012.  

CAPRI records show that the Veteran attended a December 2013 mental health session.  At the session, the Veteran expressed extreme dissatisfaction at her current life situation.  She was tearful in describing her feeling like she "failed as a mother."  The Veteran expressed that she was ending her dating relationship.  She also reported that she is going on a trip with her daughter and hoped that it would improve their relationship.  She denied suicidal thoughts.  The social worker opined that her mood and affect were normal.  The social worker also observed that she was dressed casually, arrived on-time, engaged easily in conversation, and showed insight.

An August 2014 VA treatment session shows the Veteran was reportedly frustrated since she had a limited amount of time to complete her tasks.  The Veteran reported being in a relationship and trying to purchase a home in Jamaica.  The social worker noted that the Veteran owned a restaurant was attending a "consultation for a 'Mommy Makeover.'"  The social worker opined that the Veteran's mood was depressed, had flattened affect, and sleeps little due to various obligations.

In a November 2014 psychiatric follow-up report, the Veteran reported that she was sleeping poorly, felt underappreciated by her children, had poor appetite, her mind raced, and she had limited enjoyment of life.  She felt more emotional, but was not certain if the switch in her medication regiment was the cause of the emotions.  She denied suicidal thoughts.  The psychiatrist noted that she worked as a realtor and owned a restaurant or bar and worked a lot.  The psychiatrist opined that her mood was fair, affect restricted, her thought process was logical and goal-oriented, her speech was at a regular rate, and assigned her a GAF score in the range of 61 and 70.  

At an October 2016 VA mental health examination, the Veteran reported that she felt depressed more often than not and that the depression worsened.  The Veteran also reported that she felt sad most days, lacked motivation and inspiration, had no interest in doing anything.  She felt isolated, cried, felt hopeless and helpless, and fatigued.  Her appetite has decreased, and her friends have been concerned over her weight loss.  She denied suicidal ideation.  The VA examiner noted that Veteran is able to maintain employment, working as a licensed real estate agent for several years and working on her own schedule.  The VA examiner also noted that the Veteran exhibited depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulties in establishing and maintaining effective work and social relationships.  Her mood was dysphoric and she was tearful throughout much of the examination.  Her thinking was logical and goal-directed, and her speech was normal.  The examiner opined that the Veteran's level of occupational and social impairment due to her MDD was occupational and social impairment with reduced reliability and productivity.

Prior to October 7, 2016, the Board finds that her depressive disorder reflected symptoms that more closely approximate the assigned initial rating of 30 percent since the filing of the original claim.  During this period, the Veteran's symptoms have not demonstrated as a whole with symptoms similar to those set forth in the criteria for a 50 percent rating or higher under the general rating formula for mental disorders.  

The evidence of record shows that the Veteran is able to maintain family and social relationships.  The Veteran reported taking a trip with her daughter or traveling to Jamaica multiple times with the intent to purchase land.  She also reported that she was able to connect with family members.  The Veteran demonstrated the ability to maintain a dating relationship.  Although the October 2012 VA examination indicated that she worked full-time until about July 2011, multiple mental health treatment sessions indicated that the Veteran ran a restaurant/bar and worked consistently.  At separate VA examinations, the Veteran reported working as a licensed real estate agent and owned her own real estate business.

The examiners during this period found her to have logical and goal-oriented thought processes, that she engaged in conversation easily for majority of the sessions, and that her condition was stable.  Moreover, a GAF score of 50 was provided at the 2012 VA examination; this score reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board did take into consideration the November 2013 telephone private treatment session, whereby the private examiner indicated the Veteran had some of the symptoms that are contemplated in the criteria for a 70 percent rating.  However, this private report is of limited probative value as the treatment reports and the VA examination report do not reflect the same degree of social and occupational impairment.  Moreover, the November 2013 evaluation was conducted over the telephone while the other sessions were conducted in-person.  Most notably, the August 2014 treatment report indicated that the Veteran was conscious of taking care of herself by attending a "Mommy Makeover" event, she reported being in a romantic relationship, she was in the process of purchasing a home, and ran a restaurant and worked as a realtor, thereby contradicting the symptoms reported in the November 2013 report.  Without any supporting clinical rationale or discussion, the private treatment report carries little probative weight.  

Based on the evidence of record, the Board finds that the Veteran's service-connected major depressive disorder does not warrant an initial disability rating in excess of 30 percent prior to October 7, 2016.

From October 7, 2016, the Board finds that the Veteran's symptoms most approximate those in the 50 percent criteria.  The October 2016 VA examination reflected that the Veteran reported deficiencies in her mood and thinking.  The Veteran reported feeling isolated, hopeless and helpless and depressed more often than not, while showing flattened affect.  The examiner noted that her mood was dysphoric and she had disturbances of motivation and mood.  The Veteran's work decreased since prior reports, as she now reports working on her own schedule, working on a property once a month.  The Veteran also reported lacking in motivation and inspiration, had chronic sleeping impairment, and no interest in doing things.  Seriously impaired family relationships are not shown.  The examiner observed that the Veteran was tearful.  The examiner opined that the Veteran was capable of logical thinking and maintained normal speech.  All of these symptoms more closely approximate the criteria for a 50 percent rating because the Veteran has reduced productivity in areas of work, family relations, and mood. 

The evidence as a whole has not demonstrated that the Veteran is deficient in most areas with regard to occupational and social impairment.  The treatment records and VA examinations indicate that the Veteran had logical thought processes and normal speech.  She has been observed to be well-groomed in personal appearance and hygiene, and there is no evidence of unprovoked irritability, near-continuous depression affecting her ability to function independently, or any spatial disorientation.  She has maintained ability to work and the 2016 VA examination report reflects that she has been able to maintain employment, working as a licensed real estate agent for several years and working on her own schedule.  Significantly, the October 2016 VA examiner opined that the Veteran's level of occupational and social impairment due to her MDD was occupational and social impairment with reduced reliability and productivity.  As this assessment was based on a clinical interview and review of the Veteran's clinical history, the Board finds it highly persuasive.  The preponderance of the evidence is not favor of a 70 percent rating for under time during this appeal period.  

Initial evaluations in excess of 30 percent prior to October 7, 2016 and 50 percent thereafter are not warranted.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).  There are no additional expressly or reasonably raised issues presented on the record.  


ORDER

An initial rating of 10 percent, but no higher, for status post left thumb tendon release with residual surgical scar is granted.

An initial rating of 10 percent for instability, but no higher, for status post left knee injury to include chondromalacia is granted.

A higher initial rating for major depressive disorder, with secondary polysubstance abuse, in remission rated 30 percent prior to October 7, 2016, and 50 percent thereafter is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


